Citation Nr: 0836083	
Decision Date: 10/21/08    Archive Date: 10/27/08	

DOCKET NO.  07-33 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska


THE ISSUE

Entitlement to service connection for muscular atrophy of the 
lower extremities, to include based on aggravation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had periods of active service from August 1954 to 
February 1958 and from October 1958 to April 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision of the 
VARO in St. Petersburg, Florida, that, in pertinent part, 
denied entitlement to service connection for bilateral lower 
extremity muscular atrophy.

This matter is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
should further action be required.


REMAND

A review of the evidence of record reveals that in December 
2006, the veteran was accorded a bones examination by VA.  
The examiner gave a pertinent impression of progressive 
crippling due to progressive atrophy and weakness involving 
both lower extremities.  The examiner added that "certainly 
when compared with statements about his condition at the time 
he entered the service where they mention minimal involvement 
from his polio, he has deteriorated dramatically to the point 
now where, without bracing, he falls down frequently because 
his knees give way and flex, and even with braces, he still 
occasionally falls."  The physician did not express an 
opinion as to the question of whether the veteran's 
preexisting problems with the lower extremities were 
aggravated by his many years of active service.  

The veteran's accredited representative has pointed out this 
concern and asks that the case be REMANDED for an opinion on 
aggravation from the VA physician or a new VA examination 
that would include a review of the service medical records.  
The Board agrees with this request.  

In view of the foregoing, the case is REMANDED for the 
following:

1.  The veteran should be asked to 
identify the provider(s) of all post 
service treatment or evaluation he has 
received for difficulties involving his 
lower extremities and to provide the 
releases necessary for VA to obtain 
records of all such treatment or 
evaluation.  In conjunction with this 
request, he should be advised of the 
provisions of 38 C.F.R. § 3.158 (a).  The 
RO should obtain complete records of all 
such treatment and evaluation from all 
sources identified.

2.  The physician that conducted the 
December 26, 2006, examination at the 
Anchorage, Alaska, Outpatient Clinic 
should be contacted and asked to provide 
an opinion as to whether the veteran's 
preexisting disability resulting from 
polio permanently increased in severity 
after service.  The examiner should also 
respond to the question as to if there 
was a measureable increase in severity in 
the preexisting disability resulting from 
polio, or whether it was due to the 
natural progress of the disability.  If 
that physician is not available, another 
VA examination is authorized for the 
purpose of answering the same questions 
that is, whether any preexisting 
disability resulting from polio sustained 
a permanent increase in severity due to 
the veteran's active service or whether 
it was due to the natural progress of the 
disability.  The examiner should provide 
a complete rationale for any opinion 
given.

3.  VA should then readjudicate the 
claim.  If the claim remains denied, VA 
should issue an appropriate supplemental 
statement of the case and provide the 
veteran and his representative an 
opportunity for response.  The case 
should then be returned to the Board, if 
otherwise in order, for any further 
development.

The Board intimates no opinion as to any final outcome 
warranted by reason of this REMAND.  The veteran is placed on 
notice pursuant to the provisions of 38 C.F.R. § 3.655 
(2007), that failure to cooperate by not attending a 
requested VA examination may result in an adverse 
determination.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

